Citation Nr: 0114177	
Decision Date: 05/21/01    Archive Date: 05/30/01	

DOCKET NO.  00-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for chronic 
vaginitis, currently rated noncompensably disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to January 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granting the veteran service connection, in pertinent 
part, for chronic vaginitis and rating this disorder as 
noncompensably disabling.

The issues of entitlement to higher initial evaluations for 
allergic rhinitis and gastroesophageal reflux disease were 
also subjects of the statement of the case provided to the 
veteran.  The veteran in her September 2000 substantive 
appeal to the Board limited her appeal to the issue of a 
higher initial evaluation for her service-connected 
vaginitis.  Accordingly, only that issue will be addressed by 
the Board.


REMAND

The record reflects that the veteran was afforded a VA 
examination in connection with her claim for benefits in 
February 2000.  As part of a general medical examination it 
was noted only that her external and internal genitalia were 
normal.  In an addendum to this examination, her history of 
vaginitis and complaints were recorded, in limited detail.  
Reportedly she denied any abdominal bleeding, vaginal 
discharge, fever, pain, bowel or bladder symptoms.  In her 
substantive appeal, the veteran argues that she suffers from 
symptoms to include pain and discomfort as well as ongoing 
severe yeast infections as a result of her vaginitis.  She 
adds that such symptoms require continuous treatment with 
medication, thereby warranting a rating of 10 percent.  She 
also points out that she was not afforded examination by a 
gynecologist, so that the symptoms and findings could be 
adequately recorded.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) (to be 
codified at 38 U.S.C.A. §§ 5100, 5103(a) and 5126 and to be 
codified as amended at 5102, 5103, 5106 and 5107) redefined 
VA's duty to assist the veteran in the development of the 
claim.  In this case, there is additional VA duty to assist 
and the case must, therefore, be REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the issue 
of entitlement to a higher (compensable) 
initial evaluation for vaginitis.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
veteran's vaginitis.  A complete history 
should be taken.  If vaginitis is 
present, the examiner should identify all 
manifestations thereof.  The examiner 
should note whether the veteran has 
symptoms that do not require continuous 
treatment, symptoms which require 
continuous treatment or symptoms which 
are not controlled by continuous 
treatment.  Any necessary tests or 
studies should be conducted and the 
claims file with a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  A complete rationale 
should be offered for all opinions and 
conclusions drawn.

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103(A) and 5107) are fully 
complied with and satisfied.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


